Title: To George Washington from Robert Orme, 25 August 1755
From: Orme, Robert
To: Washington, George



My dear George
Augt the 25th 1755

Your Letter gave me infinite Pleasure as every Mark of your Friendship & Remembrance ever will do for believe me I shall ever however seperated cultivat⟨e⟩ as close an Intercourse as our Distance will permit. I thought you very long before you writ and feard some Accident which your ill State of Health at parting from us seem to confirm. The Part of your Letter mentioning the Reflections upon the General gives me much Uneasyness tho. I feel a Contempt for the Detracters which alleviates in some Degree my Concern I know the ignorant and rascally CD. is one promoter through resentment and malevolence and the thick head Baronet another intending to build his Character upon the Ruins of one much more amiable than

his can be. For my Part I judge it a Duty to vindicate the Memory of a Man whom I greatly and deservedly esteemd and I think every Man whom he regarded should be his Advocate keeping litterally to Facts which ⟨must always⟩ improve the goodness of his Disposition. I am convinced the Affection he bore you as well as your Integrity and good Nature will make you assidu⟨ous⟩ in removing those abominable Prejudices the generality of People have imbibed and publish. It is very hard the Bluntness and openness of a Mans Temper should be called Brutality and that he who would hear Opinions more freely than any Man should be accused of Obstinacy and Peremptoriness. In short in a thousand Particulars I find such Lies and Opposites that I will say no more.
Pray write to me in Philadelphia and direct at the Governors and to me in London in Hollis Street sending me from time to time the American News and commanding my Service in England which will ever give me the greatest Happyness.
Coll Burton and Morris desire their Compliments & I am My dear George Yr most affectionate Friend

Robt Orme

